Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 1, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00369-CV



          IN RE ORION MARINE CONSTRUCTION, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-08160

                         MEMORANDUM OPINION

      May 3, 2019, relator Orion Marine Construction, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Dedra
Davis, presiding judge of the 270th District Court of Harris County, to set aside her
April 24, 2019 order denying relator’s motion to compel discovery responses.
      Real party in interest has provided the information relator seeks. Therefore,
the request for relief is now moot. Accordingly, we dismiss relator’s petition for
writ of mandamus for lack of jurisdiction.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                         2